Citation Nr: 1229659	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO. 06-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to December 1985. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. During the course of the appeal, jurisdiction of the claims file was transferred to the RO in Wichita, Kansas.

In March 2007, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Wichita RO. A transcript of the hearing has been associated with the record. The claim was remanded in November 2010.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

For the period on appeal, the Veteran's diabetes mellitus did not require regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes are not met for the period on appeal. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App.321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App.49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App.303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App.183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App.303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App.370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App.398 (1995) (flatfeet). 


Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App.456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App.498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App.49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App.518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App.112 (2004).

In Dingess v. Nicholson, 19 Vet.App.473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in May 2004, March 2005, and January 2008, which informed the Veteran of all required elements for service connection. A May 2006 letter and the January 2008 letter provided additional notice as to how VA determines disability ratings, and how VA determines effective dates. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App.384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, private medical records, and Social Security Administration (SSA) records. The Veteran was provided with a VA diabetes mellitus examination in July 2004 and a VA endocrine diseases examination in April 2010. 

In November 2010, the Board remanded the issue for further development of factual and medical evidence, to specifically include treatment records, dated after May 2006, related to ongoing military medical care at outpatient clinics at the McConnell Air Force Base; and private endocrinology treatment records, concerning diabetes management, from Dr. Tatipati (as referenced in an August 2009 VA treatment note).

In February 2011, the Appeals Management Center (AMC) requested that the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for treatment records from private endocrinologist Dr. Tatipati and any other health care provider, VA or non-VA, who treated him for diabetes mellitus. The Veteran was further advised that he could alternatively obtain the information himself and send it to the RO/AMC. 

The Veteran has neither provided the requested medical treatment evidence and information, nor submitted a completed VA Form 21-4142 in response to the AMC's February 2011 letter. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996); Zarycki v. Brown, 6 Vet.App. 91, 100 (1993); Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). The Veteran's failure to respond to VA's request for additional relevant medical evidence and information constituted a failure to cooperate in the development of factual matters critical to his claim and a failure to cooperate in adjudication of his claim.

In April 2011, the AMC requested reports of outpatient treatment and/or hospital reports, dated from May 2006 to present, from the McConnell Air Force Base Medical Group Clinic. Copies of the pertinent treatment records were obtained and associated with the claims files in May 2011.



All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to her claim. All evidence available to VA that could substantiate the claim has been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App.227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App.143 (2001); see also Quartuccio v. Principi, 16 Vet.App.183 (2002). 

Merits of the Claim

Disability evaluations are determined by the application of the VA' Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App.55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, as in this case, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. See Fenderson v. West, 12 Vet.App.119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The Veteran's diabetes mellitus is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 20 percent rating is warranted when the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent and a restricted diet. A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when the Veteran's diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id. 

"Regulation of activities" has been defined as a situation in which the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913). Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet.App. 360 (2007). 




The Veteran filed a claim for an increased evaluation in excess of 20 percent for type II diabetes mellitus in April 2004. Because the Veteran desires an increase in the existing disability evaluation, the Board has limited the scope of the evidence to one year prior to his claim for an increased evaluation. Hart v. Mansfield, 21 Vet.App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").

In a March 2004 VA treatment note, the examining physician noted that the Veteran's diabetes appeared uncontrolled.

A March 2004 private hospitalization record from Independence Regional Health Center revealed the Veteran took an oral medication twice daily to manage his diabetes.

In private treatment records dated in March 2004, David H. Schuss, M.D., reported that the Veteran's fasting blood glucose levels were elevated. He opined that the Veteran's diabetes was under "poor control" on oral medications and prescribed daily insulin injections. 

In May 2004 VA treatment notes, the Veteran reported that he was not on insulin and he was not on a constant carbohydrate diet. The authoring nurse noted that she reviewed diabetic diet guidelines with the Veteran.

In a July 2004 Vocational Rehabilitation Eligibility Certification for SSA disability determination purposes, a counselor determined that the Veteran's diabetes caused physical impairments including processing speed, stamina, endurance, and strength. However, he also noted that the Veteran had three transient ischemic attacks and was unable to return to his former employment because his strokes affected his balance and caused fatigue when walking short distances. The counselor determined that a change in the Veteran's regular occupation was required because he was unable to perform his regular occupation as an insurance salesman.

A July 2004 VA treatment note showed that the Veteran received instruction on the nutritional management of diabetes.

During a July 2004 VA diabetes mellitus examination, the Veteran indicated that he was prescribed oral medications, which he took once and twice daily, and glucose tablets, taken when necessary, to manage his diabetes. Insulin was not included in the medication list in the examination report. The Veteran reported that he was never hospitalized for ketoacidosis or hypoglycemic reactions; however, he indicated that he previously had an episode of hypoglycemia with a blood glucose level of 36 mg/dL. He related that he watched his diet carefully and he lost 20 pounds since April 2004 due to uncontrolled diabetes and homelessness. He denied any restriction of activities, but he reported that he was careful about driving due to his "low blood sugars." The diagnosis was type II diabetes mellitus with current difficulty managing blood sugars with blood glucose readings ranging from 36 to over 350 mg/dL and significant weight loss.

In August 2004 VA treatment notes, the Veteran reported that he continued to take oral medication to manage his diabetes; however his blood glucose levels ranged from the low 50's to 200 mg/dL over time. He described his blood sugar as "out of control." An examiner reportedly told the Veteran that he had to regulate his blood sugar levels with medication and food.

An October 2004 outpatient treatment note from McConnell Air Force Base's Family Clinic revealed that the Veteran's diabetes was controlled and his oral medication prescription was changed.

In a March 2005 outpatient treatment note from McConnell Air Force Base's Family Clinic, the Veteran reported that his diabetes control was "in excellent shape." He continued to take oral medication to manage his diabetes.

An April 2005 VA treatment note revealed that the Veteran continued to take an oral medication twice per day for management of his diabetes, which was "under reasonably good control." 

In an April 2005 SSA disability examination report, the examiner noted the Veteran took an oral medication twice per day to manage his diabetes. He noted that the Veteran was not on insulin. The Veteran denied a history of ketoacidosis and/or hypoglycemia. He indicated that he used a home glucose monitor and his blood glucose levels averaged 160 mg/dL. 

In a May 2005 Social Security Functional Assessment report, an SSA medical consultant noted that the Veteran's diabetes was controlled with medication. She reported that the Veteran had limitations due to neuropathy in his legs and a history of transient ischemic attacks, but she did not list any functional impairment due to diabetes.

A January 2006 VA treatment note indicated that the Veteran seemed to be "getting better control" of his diabetes with medication compliance.

In a November 2006 outpatient treatment note from the McConnell Air Force Base Family Clinic, the examining medical officer noted that the Veteran's diabetes was uncontrolled on his prescribed oral medication, and his dosage was increased.

During a March 2007 hearing, the Veteran testified that he took oral medications for management of his diabetes. He denied the use of insulin. He reported that he was not prescribed a restricted diet by his physicians and his activities were not restricted, with the exception of returning to work. He stated that his diabetes had a significant factor in his inability to work. 

In an April 2007 outpatient treatment note from McConnell Air Force Base's Family Clinic, the examiner noted that the Veteran's diabetes remained uncontrolled and he was "likely a candidate for insulin at this point." 

In an April 2007 VA treatment note, the examining physician reported that the Veteran's diabetes was not adequately controlled on oral medications. The Veteran was advised to continue his medication, monitor his diet, and exercise. The physician noted that the Veteran "may need insulin in the future."

An April 2007 VA telephone encounter note documented a call from the Veteran in which he inquired as to whether he should report to the hospital for elevated blood sugar. He reported that he was on insulin prescribed by physicians at McConnell Air Force Base. He indicated that his blood glucose level was 420 mg/dL and four hours earlier, prior to eating, it was 378 mg/dL. The authoring nurse suggested that the Veteran take his insulin and recheck his blood sugar in one to two hours. He was instructed to call the nurse back if his blood sugar had not decreased at that time. 

In another April 2007 VA telephone encounter note, the Veteran reported that his blood glucose level was 485 mg/dL. He indicated that he followed the American Diabetes Association diet. He reported that he wanted to go to the emergency room for treatment to bring his blood glucose level down.

In an outpatient treatment note from McConnell Air Force Base's Family Clinic dated on the same day as the VA telephone encounter notes, the Veteran's primary care physician referred the Veteran for emergency care for hyperglycemia and prescribed an increased dosage of insulin.

An April 2007 VA emergency department note revealed that the Veteran presented to the emergency room with uncontrolled blood sugar. He reported blood glucose levels over 400 mg/dL when he measured at home. His insulin dosage was increased and he was discharged with a blood glucose level of 333 mg/dL.

In a May 2007 VA primary care follow-up treatment note, a nurse indicated that the Veteran's wife called and informed her that the Veteran's blood glucose level returned to normal range at 93 mg/dL.

In a July 2007 VA treatment note, the Veteran reported that he used to take an oral hypoglycemic agent, which became ineffective in managing his diabetes. He stated that he was prescribed insulin and since he began the insulin, his blood glucose levels were under better control. The examining physician noted that the Veteran's diabetes was under better control and he indicated that he explained the importance of diet and exercise in diabetes management. 

During an April 2010 VA endocrine diseases examination, the Veteran reported that he took oral medication and insulin more than twice daily to manage his diabetes. He stated that he saw a private endocrinologist every two months for diabetic care. He denied a history of diabetes-related hospitalization or episodes of hypoglycemia reaction or ketoacidosis. He indicated that he was instructed to follow a restricted or special diet, but he was not restricted in his ability to perform strenuous activities. The examining physician opined that the Veteran's diabetes had no effects on the functionality of his usual occupation as a computer teacher or his usual daily activities. The Veteran indicated that he retired in 2004 due to medical problems and he received SSA disability for PTSD. 

Under Diagnostic Code 7913, a 40 percent evaluation is warranted if the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities. Although the Veteran takes oral medication and insulin to manage his diabetes and there is some evidence that he follows a restricted diet, there is no evidence that regulation of activities is required due to his diabetes. There is evidence that suggests that the Veteran's activities are restricted due to his history of transient ischemic attacks and PTSD, but the April 2010 VA examiner opined that the Veteran's diabetes had no effects of the functionality of his usual occupation or his usual daily activities. Indeed, and as noted, the Veteran was advised in July 2007 of the importance of exercise. There is also no evidence in the record that the Veteran's diabetes alone requires prescribed or advised regulation of activities as defined in Diagnostic Code 7913 (the "avoidance of strenuous occupational and recreational activities"). 38 C.F.R. § 4.119, Diagnostic Code 7913. 

60 and 100 percent evaluations are not warranted because the Veteran had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations at least once per year or twice a month visits to a diabetic care provider. Id. While the Veteran reported to the emergency room for hyperglycemic reactions in April 2007, he was not admitted and was discharged once his blood glucose levels were decreased. There was no evidence of subsequent hospitalizations for elevated blood glucose levels or treatment of diabetes. Additionally, during the April 2010 VA examination, the Veteran reported that he saw his diabetic care provider once every two months. 

While the Veteran does manage his diabetes with more than one daily injection of insulin, as noted in the April 2010 VA examination, there is no evidence suggesting that he is required to regulate his activities and has episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider. Id.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's diabetes are contemplated by the rating schedule. There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for type II diabetes mellitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


